UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA                                      Consent Order of Restitution

                v.

RAUL IONUT VIDRASAN                                           Docket No. S3 19 Cr. 651 (LTS)
____________________________________

         Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Elizabeth A. Hanft, Samuel P.

Rothschild, and Robert B. Sobelman, Assistant United States Attorneys, of counsel; the

presentence report; the Defendant’s conviction on Count Two of the above Indictment; and all

other proceedings in this case, it is hereby ORDERED that:

         1. Amount of Restitution

         Raul Ionut Vidrasan, the Defendant, shall pay restitution in the total amount of

$1,484,793.81, pursuant to 18 U.S.C. § 3663, to the victims of the offense charged in Count Two.

The names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a

change of address of a victim, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

         A. Joint and Several Liability

         Restitution is joint and several with any defendant ordered to make restitution for the

offenses in this matter under 19 Cr. 651 (LTS), up to a total of $11,420,427.93. The Defendant’s

liability for restitution shall continue unabated until either the defendant has paid the apportioned

amount set forth below, or every victim has been paid the total amount of loss from all the

restitution paid by the defendants in this matter.


2020.11.02
                                                                                              Page 2


 Defendant                                          Apportioned Amount of Restitution

 Raul Ionut Vidrasan                                $1,484,793.81


         B. Apportionment Among Victims

         Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

         2. Schedule of Payments

         Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

         In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2).      While serving the term of imprisonment, the Defendant shall make

installment payments toward his restitution obligation, and may do so through the Bureau of

Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP

may establish a payment plan by evaluating the Defendant’s six-month deposit history and

subtracting an amount determined by the BOP to be used to maintain contact with family and

friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting his

restitution obligation. Any unpaid amount remaining upon release from prison will be paid in


2020.11.02
                                                                                            Page 3


installments in an amount equal to ten percent of the Defendant’s gross income on the first of each

month.

         If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

         3. Payment Instructions

         The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

         4. Additional Provisions

         The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.



2020.11.02
                                                                                             Page 4


         5. Restitution Liability

         The Defendant’s liability to pay restitution shall terminate on the date that is the later of

20 years from the entry of judgment or 20 years after the Defendant’s release from imprisonment,

as provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in

the event of the death of the Defendant, the Defendant’s estate will be held responsible for any

unpaid balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall

continue until the estate receives a written release of that liability.




                                       [intentionally left blank]




2020.11.02
  T3PCFSU#4PCFMNBO   




T-BVSB5BZMPS4XBJO        
